DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 13, 15, 17-19, 24, 27, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al (US 2010/0259217) in view of Bae (US 2015/0008760) and further in Kim et al. (US 2015/0137748)

Re Claims 1, 13 and 27; Baarman discloses a method performed by a wireless power transmitter for controlling power transfer coverage of a wireless power transmission network comprising; 
	Forming a wireless power transmission network in which the wireless power transmitter is configured to supply wireless power to a plurality of devices; (Fig. 9a, secondary power supply)
	gradually decreasing an amount of transmission power of the main device; (Par. 0059, changing the number of coils selected from 3 to 1 does gradually reduce the amount of transmission power of the main device.)

 determining by the wireless power transmitter that  first peripheral device of the plurality of peripheral device is disconnecting from the wireless power transmission network when the periodic feedback is not received from the first peripheral device for a predetermined time; and controlling an output power of the wireless power transmitter based, at the in part, on the amount of transmission power when the first peripheral devices is disconnected from the wireless power transmission network. 
Bae discloses gradually decreasing an amount of transmission power of the wireless power transmitter whiles receiving periodic feedback (increasing or decreasing power signal from the modulation unit) from the plurality of peripheral  determining by the wireless power transmitter a first peripheral device of the plurality of peripheral device is disconnecting from the wireless power transmission network; (Par. 0149, 0150, 0151 and 0155 power below the first threshold is considered as when power is disconnected from the wireless power transmission network) and 
controlling an output power of the wireless power transmitter based, at the in part, on the amount of transmission power when the first peripheral devices is disconnected from the wireless power transmission network.(Par. 0149, 0150 and 0155, power is controlled to stay at the first threshold or above the first threshold to prevent disconnecting the transmitter from the load. )
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing date of invention to gradually disconnect the load from the transmitter in order to find a threshold the transmitter transfers power to the load effectively. 

However Kim discloses a first peripheral device of the plurality of devices is disconnected from the wireless power transmission network when the periodic feedback is not received from the first peripheral device for a predetermined time. (Par. 0050-52)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have relied on the feedback to determine the presence of the transmitter relative to the receiver in order to efficiently save power. 

Re Claims 3, 15 and 29; Baarman discloses wherein the feedback from the plurality of peripheral devices includes power reception state information about the plurality of peripheral devices (the presence of the load is considered as the feedback signal since the transmitter senses that the load is still connected to the transmitter. For instance, see Fig. 23) and wherein controlling the output power of the wireless power transmitter includes controlling the output power based at least in part of the power reception state information (Fig. 23 step 412, Par. 0091). Also Kwan discloses that. (Par. 0026)

Re Claims 5, 17 and 30; Baarman discloses wherein the step of forming the power transfer coverage comprises: 
Obtaining identifier information about the first peripheral disconnected from the wireless power transmission network; (Par. 0094)

applying a predetermined power margin to the output power based at least in part on the moving frequency or the movable range.(Fig. 24).

Re Claims 6, 18 and 31; Baarman discloses wherein the controller is further configured to determine a movabilitv of the first peripheral device based on identifier information about the first peripheral device; and adjust a directivity of a wireless resonant channel by taking into consideration a location of the first peripheral device if the first peripheral device is movable.(Fig. 25)

Re Claims 7, 19 and 32; Baarman discloses determining a movability of the first peripheral device based on identifier information about the first peripheral device; and increasing the amount of transmission power before decreasing the increased amount of transmission power again if the peripheral device is movable. (Fig. 24).

	Re Claim 24; Baarman discloses wherein the wireless power transmitter is configured to supply the power to the plurality of peripheral devices via a resonant channel. (Fig. 9a)


Claims 2, 14, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view Bae (US 2015/0008760) and further in Kim and Liu (US 2009/0309550)

Re Claims 2, 14, 25 and 28; Baarman disclosure has been discussed above.

However Liu discloses the wireless power transmission network provides a local computing environment in which the plurality of peripheral devices are peripheral devices of a main device. (Fig. 1, 4 etc.)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the device of Baarman in a computing environment in order to provide conveniences when using the peripheral devices.

 
Response to Arguments
Applicant’s arguments, see 6, filed01/14/2021, with respect to the rejection(s) of claim(s) all under 35. U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
01/14/2021
Primary Examiner, Art Unit 2836